COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Abner L. Washington v. The State of Texas

Appellate case number:    01-14-00885-CR

Trial court case number: 1430059

Trial court:              248th District Court of Harris County

        This case was abated and remanded to the trial court on January 14, 2016. In the
abatement order, we directed the trial court to execute an amended certification of appellant’s
right to appeal. The district clerk has filed a supplemental clerk’s record containing an amended
certification of appellant’s right to appeal and “Entry of Judgment of Nunc Pro Tunc.”
Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellee’s brief is due to be filed within thirty days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: March 15, 2016